

Exhibit 10.2


FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE CENTURYTEL, INC.
2005 MANAGEMENT INCENTIVE COMPENSATION PLAN
(2007 Grants to Section 16 Officers)




This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
February 26, 2007, by and between CenturyTel, Inc. (“CenturyTel”) and
___________________ (“Award Recipient”).
 
WHEREAS, CenturyTel maintains the 2005 Management Incentive Compensation Plan
(the “Plan”), under which the Compensation Committee of the Board of Directors
of CenturyTel (the “Committee”) may, directly or indirectly, among other things,
grant restricted shares of CenturyTel’s common stock, $1.00 par value per share
(the “Common Stock”), to key employees of CenturyTel or its subsidiaries
(collectively, the “Company”), subject to such terms, conditions, or
restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:


1.
AWARD OF SHARES
 
Upon the terms and conditions of the Plan and this Agreement, CenturyTel as of
the date of this Agreement hereby awards to the Award Recipient ________
restricted shares of Common Stock (the “Restricted Stock”) that vest, subject to
Sections 2, 3 and 4 hereof, in installments as follows:
 


Scheduled Vesting Date
Number of Shares of Restricted Stock
 
February 26, 2008
 
February 26, 2009
 
February 26, 2010
 
February 26, 2011
 
February 26, 2012
 

 
 
2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK


2.1     In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive dividends thereon or to enjoy any other rights or interests
thereunder or hereunder may be sold, assigned, donated, transferred, exchanged,
pledged, hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 2.1, the Award Recipient shall
be entitled to all rights of a shareholder of CenturyTel with respect to the
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions declared thereon.


        2.2     If the shares of Restricted Stock have not already vested in
accordance with Section 1 above, the shares of Restricted Stock shall vest and
all restrictions set forth in Section 2.1 shall lapse on the earlier of:


(a) the date on which the employment of the Award Recipient terminates as a
result of (i) death, (ii) disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code, or (iii) if permitted by the Committee in accordance
with Section 3 below, retirement or termination by the Company; or


(b) the occurrence of a Change of Control of CenturyTel, as described in Section
11.12 of the Plan.
 
3.
TERMINATION OF EMPLOYMENT
 


If the Award Recipient’s employment terminates as the result of death or
disability within the meaning of Section 22(e)(3) of the Internal Revenue Code,
all unvested shares of Restricted Stock granted hereunder shall immediately
vest. Unless the Committee determines otherwise in the case of retirement of the
Award Recipient on or after attaining the age of 55 with at least ten years of
prior service with the Company or in the case of termination by the Company of
the Award Recipient’s employment, termination of employment for any other
reason, except termination upon a Change of Control (as provided in Section
11.12 of the Plan), shall automatically result in the termination and forfeiture
of all unvested Restricted Stock.
 
4.
FORFEITURE OF AWARD
 
4.1     If, at any time during the Award Recipient’s employment by the Company
or within 18 months after termination of employment, the Award Recipient engages
in any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to: (a) conduct relating to the Award Recipient’s employment for which either
criminal or civil penalties against the Award Recipient may be sought, (b)
conduct or activity that results in termination of the Award Recipient’s
employment for cause, (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading policy and corporate
compliance program, (d) accepting employment with, acquiring a 5% or more equity
or participation interest in, serving as a consultant, advisor, director or
agent of, directly or indirectly soliciting or recruiting any employee of the
Company who was employed at any time during the Award Recipient’s tenure with
the Company, or otherwise assisting in any other capacity or manner any company
or enterprise that is directly or indirectly in competition with or acting
against the interests of the Company or any of its lines of business (a
“competitor”), except for (A) any isolated, sporadic accommodation or assistance
provided to a competitor, at its request, by the Award Recipient during the
Award Recipient’s tenure with the Company, but only if provided in the good
faith and reasonable belief that such action would benefit the Company by
promoting good business relations with the competitor and would not harm the
Company’s interests in any substantial manner or (B) any other service or
assistance that is provided at the request or with the written permission of the
Company, (e) disclosing or misusing any confidential information or material
concerning the Company, (f) engaging in, promoting, assisting or otherwise
participating in a hostile takeover attempt of the Company or any other
transaction or proxy contest that could reasonably be expected to result in a
Change of Control (as defined in the Plan) not approved by the CenturyTel Board
of Directors or (g) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, regulators,
employees or others with whom the Company engages in business that is defamatory
or derogatory with respect to the business, operations, technology, management,
or other employees of the Company, or taking any other action that could
reasonably be expected to injure the Company in its business relationships with
any of the foregoing parties or result in any other detrimental effect on the
Company, then the award of Restricted Stock granted hereunder shall
automatically terminate and be forfeited effective on the date on which the
Award Recipient engages in such activity and (i) all shares of Common Stock
acquired by the Award Recipient pursuant to this Agreement (or other securities
into which such shares have been converted or exchanged) shall be returned to
the Company or, if no longer held by the Award Recipient, the Award Recipient
shall pay to the Company, without interest, all cash, securities or other assets
received by the Award Recipient upon the sale or transfer of such stock or
securities, and (ii) all unvested shares of Restricted Stock shall be forfeited.


4.2     If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.


4.3     The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.
 
5.  
STOCK CERTIFICATES


5.1     The stock certificates evidencing the Restricted Stock shall be retained
by CenturyTel until the lapse of restrictions under the terms hereof. CenturyTel
shall place a legend, in the form specified in the Plan, on the stock
certificates restricting the transferability of the shares of Restricted Stock.


5.2     Upon the lapse of restrictions on shares of Restricted Stock, CenturyTel
shall cause a stock certificate without a restrictive legend to be issued with
respect to the vested Restricted Stock in the name of the Award Recipient or his
or her nominee, subject to any withholdings of shares under Section 6 below.
Upon receipt of such stock certificate, the Award Recipient is free to hold or
dispose of the shares represented by such certificate, subject to (i) applicable
securities laws, (ii) CenturyTel’s insider trading policy, and (iii) any
applicable stock retention policies that CenturyTel may adopt in the future.
 
6.  
WITHHOLDING TAXES


At the time that all or any portion of the Restricted Stock vests, the Award
Recipient must deliver to CenturyTel the amount of income tax withholding
required by law. Unless otherwise directed in writing by CenturyTel, the Award
Recipient hereby agrees to fully satisfy this tax withholding obligation by
permitting CenturyTel to withhold from the shares the Award Recipient otherwise
would receive hereunder shares of Common Stock having a value equal to the
minimum amount required to be withheld (as determined under the Plan); provided,
however, that to prevent the issuance of fractional shares and the
under-withholding of taxes, the Award Recipient agrees that the number of shares
withheld shall be rounded up to the next whole number of shares.
 
7.  
ADDITIONAL CONDITIONS


Anything in this Agreement to the contrary notwithstanding, if at any time
CenturyTel further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyTel. CenturyTel agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.
 
8. 
NO CONTRACT OF EMPLOYMENT INTENDED


Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.


9.  
BINDING EFFECT


Upon being duly executed and delivered by CenturyTel and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
10.  
INCONSISTENT PROVISIONS


The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges that a copy of the
Plan and a prospectus summarizing the Plan was distributed or made available to
the Award Recipient and that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives and successors.


11.  
ATTORNEYS’ FEES AND EXPENSES
 
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
12.  
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.
 
13.  
SEVERABILITY


If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyTel
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
 
14.  
ENTIRE AGREEMENT; MODIFICATION
 
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
 

 
CenturyTel, Inc.
             
By: ____________________________________
 
Glen F. Post, III
 
Chairman and Chief Executive Officer
             
_______________________________________
 
{insert name}
 
Optionee



 